Title: IV. Secretary of State to Joshua Johnson, 7 August 1790
From: Jefferson, Thomas
To: Johnson, Joshua



Sir
New York Aug. 7. 1790.

The President of the United States, desirous of availing his country of the talents of it’s best citizens in their respective lines, has thought proper to nominate you Consul for the U.S. at the port of London. The extent of our commercial and political connections with that country marks the importance of the trust he confides to you, and the more as we have no diplomatic character at that court. I shall say more to you in a future letter on the extent of the Consular functions, which are in general to be confined to the superintendance and patronage of commerce, and navigation; but in your position we must desire somewhat more. Political intelligence from that country is interesting to us in a high degree. We must therefore ask you to furnish us with this as far as you shall be able; to send us moreover the gazette of the court, Woodfall’s parliamentary paper, Debrett’s parliamentary register: to serve sometimes as a center for our correspondencies [with] other parts of Europe, by receiving and forwarding letters sent to your care. It is desireable that we be annually informed of the extent to which the British fisheries are carried on within each year, stating the number  and tonnage of the vessels and the number of men employed in the respective fisheries: to-wit the Northern, and Southern whale fisheries, and the Cod-fishery. I have as yet no statement of them for the year 1789. with which therefore I will thank you to begin.—While the press of seamen continues, our seamen in ports nearer to you than to Liverpool (where Mr. Maury is Consul) will need your protection. The liberation of those impressed should be desired of the proper authority, with due firmness, yet always in temperate and respectful terms, in which way indeed all applications to government should be made.
The public papers herein desired may come regularly once a month by the British packet, and intermediately by any vessels bound directly either to Philadelphia or New York. All expences incurred for papers, and postages shall be paid at such intervals as you chuse either here on your order, or by bill on London whenever you transmit to me an account.
There was a bill brought into the legislature for the establishment of some regulations in the Consular offices: but it is postponed to the next session. That bill proposed some particular fees for particular services. They were however so small as to be no object. As there will be little or no legal emolument annexed to the office of Consul, it is of course not expected that it shall render any expence incumbent on him. I have the honor to be with great esteem, Sir Your most obedient & most humble servant,

Th: Jefferson

